On consideration of the Petition for Extraordinary Relief, of the Government Response to Order to Show Cause and of the documents incidental to said Response filed in this with the latter pleading, it appearing that the respondent has acted pursuant to Article 60, Uniform Code of Military Justice, upon the record of petitioner’s trial by general court-martial conducted July 5 and 6, 1973, at Marine Corps Base, Twentynine Palms, California, and that said record of trial has been received by the United States Navy Court of Military Review, it is, by the Court, this 19th day of December 1973,
ORDERED:
That said petition be, and the same hereby is, dismissed as moot. This action is without prejudice to the right of petitioner to raise the same issue before said Court of Military Review. Rhoades v. Haynes, 22 USCMA 189, 46 CMR 189 (1973).